DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
An amendment responsive to the non-final Office Action dated September 17, 2020 was submitted on December 17, 2020.  Claims 14 and 16 were amended.  Claims 6, 10-13, 17 and 20 were previously canceled.  Claims 1-5, 7-9, 14-16, 18 and 19 are currently pending.  Claims 1-5 and 7-9 have been withdrawn from consideration.
The amendment of claim 16 has overcome the objection to this claim (¶ 6 of the Office Action).  This claim objection has therefore been withdrawn.
Applicant's arguments with regard to the prior art rejections of 14-16, 18 and 19 (¶¶ 11-20 of the Office Action) have been fully considered but they are not persuasive and the rejections of these claims have therefore been maintained as detailed below.  The additional limitation added to claim 14 has also been addressed below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sang et al. (U.S. Patent Application Publication No. 2014/0113128 A1, cited in previous Office Action) in view of Brooks et al. (U.S. Patent Application Publication No. 2017/0320779 A1, cited in previous Office Action) as evidenced by Long (U.S. Patent No. 4,009,062, cited in previous Office Action).
Regarding claim 14, Sang discloses a gypsum board comprising: a set gypsum layer disposed between two cover sheets ([0006] of Sang, board comprising set gypsum core between 
Sang does not specifically disclose that the first composition and the second composition are different (i.e., that the composition at the interface of the cover sheet is different than that of the remainder of the gypsum core).  Sang, however, discloses that the first composition (i.e., the gypsum core slurry) includes a pregelatinized starch in addition to stucco and water ([0006] of Sang).  Sang also discloses drying the slurry after disposing the slurry between the two cover sheets to form the finished board ([0008] of Sang]).  As evidenced by Long, however, pre-gelatinized starch in a gypsum slurry core migrates to the paper-core interface during drying (col. 1, lines 50-60 of Long).  Therefore, the composition of the core layer adjacent the inner surface of the cover sheet will be different than that of the remainder of the core in the gypsum board of Sang.  Moreover, the pre-gelatinized starch in Sang will migrate to the paper-core interface during drying creating a core with two different compositions – a pregelatinized starch rich 
Sang also does not specifically disclose that the first starch having mid-range viscosity characteristics is an “uncooked” starch.  Sang, however, discloses that the starch having mid-range viscosity characteristics or first starch can have any degree of gelatinization ([0024] of Sang).  As set forth in the instant specification, “uncooked” means a starch having a degree of gelatinization of less than about 5% ([0034] of the instant specification).  Sang therefore renders unpatentable a combination an “uncooked” starch as recited in claim 14.  Moreover, Sang clearly teaches a degree of gelatinization (i.e., any amount of pre-gelatinization, including <5%) that overlaps with the range defined in the specification for “uncooked” starch as recited in claim 14 (i.e., less than about 5% gelatinization) which would render the use of an “uncooked” starch as defined in the specification for the first starch obvious to one of ordinary skill in the art.  Moreover, the courts have held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
Sang also does not specifically disclose that the first starch has a peak viscosity of from about 100 Brabender Units to about 900 Brabender units when the viscosity is measured by putting the starch in a slurry with water at a starch concentration of 15% solids, and using a Viscograph-E instrument set at 75 rpm and 700 cmg, where the starch is heated from 25 °C to 95 ° C at a rate of 3 °C/minute, the slurry is held at 95 °C for ten minutes, and the starch is cooled to 50 °C at a rate of -3 °C/minute; the uncooked starch having a cold-water viscosity of about 1 centipoise to about 500 centipoise and a cold water viscosity of about 1 centipoise to about 500 centipoise.  Sang, however, discloses that the first starch can be a corn starch such as Clinton® 
Sang does not specifically disclose that the slurry includes a component which is an electrolyte, a hydrophilic material or a combination thereof on the surface of a cover sheet as recited in claim 14 or that the electrolyte includes magnesium nitrate hexahydrate, sodium chloride, calcium nitrate, magnesium chloride, calcium nitrite, or magnesium nitrite, or any combination thereof as recited in claims 15 and 16.  Brooks, however, discloses a gypsum board made from a stucco slurry which includes a nitrate of an alkaline earth metal such as magnesium or calcium as a shrinkage resistant additive (Abstract of Brooks).  As disclosed in Brooks, the additive reduces shrinkage of the wallboard when the board is exposed to high temperatures ([0017] of Brooks).  As also disclosed in Brooks, magnesium nitrate is hygroscopic and typically exists as magnesium nitrate hexahydrate ([0020] of Brooks).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to add magnesium nitrate in the form of magnesium nitrate hexahydrate or calcium nitrate to the slurry material used to form the core of the gypsum board of Sang.  One of skill in the art would have been motivated to do so in order to reduce shrinkage when the board is exposed to high temperatures as taught by Brooks ([0017] of Brooks).  The resulting gypsum board would have magnesium nitrate or calcium nitrate dispersed in the core and therefore on a surface of the cover sheets as recited in claims 15 and 16.
Regarding claim 16, Sang does not specifically disclose that the pregelatinized starch has a viscosity of from about 20 centipoise to about 500 centipoise, as measured according to the about 20 centipoise which includes amounts slightly less than 20 centipoise to about 500 centipoise) which would render the claimed viscosity range obvious to one of ordinary skill in the art.  Moreover, the courts have held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sang in view of Brooks as applied to claims 15 and 14, respectively, above and further in view of Pollock et al. (U.S. Patent No. 6,902,797 B2).
Regarding claims 18 and 19, neither Sang nor Brooks disclose a gypsum slurry including hydrophilic material comprising cellulosic material having a molecular weight of from about 1,000 Daltons to about 100,000 Daltons and/or polyvinyl alcohol.  Pollock, however, discloses a gypsum board made from a slurry comprising calcium sulfate hemihydrate and a cellulose ether additive (col. 6, lines 10-24 and 51-52 of Pollock).  According to Pollock, the gypsum based composites have increased nail pull resistance and flexural strength (col. 6, lines 27-30 of Pollock).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to add a cellulose ether additive to the slurry used to make the core of the gypsum board of Sang in view of Brooks.  One of skill in the art would have been motivated to do so in order to provide a board with increased nail pull resistance and flexural strength as taught by Pollock (col. 6, lines 27-30 of Pollock).  Pollock does not specifically disclose that the cellulosic material has molecular weight of from about 1,000 prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
In addition, as set forth above with respect to claim 15, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention in to add magnesium nitrate in the form of magnesium nitrate hexahydrate or calcium nitrate to the slurry material used to form the core of the gypsum board of Sang in order to reduce shrinkage when the board is exposed to high temperatures as taught by Brooks ([0017] of Brooks).  The resulting gypsum board would have magnesium nitrate or calcium nitrate dispersed in the core and therefore on a surface of the cover sheets as recited in claim 19.
Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive.
The applicant asserts that the Long reference was trying to avoid unwanted migration of the starch away from the binding site by cooked starch and therefore teaches away from any combination with Sang (pg. 10, 1st-2nd
The applicant also asserts that there is no mention of board density in Brooks.  Brooks, however, is being relied upon to provide motivation to add magnesium nitrate in the form of magnesium nitrate hexahydrate or calcium nitrate to the slurry material used to form the core of the gypsum board of Sang.  The recited board density range is disclose in Sang.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560.  The examiner can normally be reached on M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER W. RAIMUND/
Examiner
Art Unit 1746


/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746